Citation Nr: 0600420	
Decision Date: 01/06/06    Archive Date: 01/19/06

DOCKET NO.  05-17 670A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether a December 29, 1976 Forfeiture Decision, in which the 
veteran was declared to have forfeited all rights, claims and 
benefits to which he might otherwise be entitled under VA 
laws, should be revised or reversed on the grounds of clear 
and unmistakable error (CUE).

(In a separate decision, the Board addresses the issue of 
whether new and material evidence has been received to reopen 
a claim of entitlement to revocation of a forfeiture action 
pursuant to VA law now codified at 38 U.S.C.A. § 6104(a) 
(West 2002).)


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The veteran had active service, including as a prisoner of 
war (POW), during multiple periods from January 1942 to May 
1946.

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 Administrative Decision of 
the Veterans Benefits Administration, Compensation and 
Pension Service (VBA), in Washington, D.C. 

In a VA Form 9 received at the RO in June 2005, the veteran 
requested a Board hearing at the RO.  By letter dated in 
November 2005, the Board acknowledged the veteran's request.  
The Board also asked for clarification regarding whether the 
veteran still wished to attend such a hearing given his 
recent motion for an advance of his appeal on the docket.  
The Board provided the veteran with a form to complete, which 
listed several hearing options.  The same month, the Board 
received the completed form from the veteran, which indicated 
that he wished to withdraw his hearing request.  Based on 
that submission, the Board deems such hearing request 
withdrawn.  

In November 2005, for good cause shown, namely, the veteran's 
advanced age, the Board granted the veteran's motion to 
advance this case on the Board's docket pursuant to the 
authority of 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. 
§ 20.900(c) (2005).




FINDINGS OF FACT

1.  In a Forfeiture Decision dated in December 1976, the RO 
determined that the veteran had forfeited all rights, claims 
and benefits to which he might otherwise be entitled under 
laws administered by VA.  

2.  The veteran did not appeal the RO's December 1976 
Forfeiture Decision.

3.  The correct facts, as they were known at that time, were 
before the RO in December 1976 and, on that date, the RO 
correctly applied the statutory and regulatory provisions 
then in effect.


CONCLUSION OF LAW

1.  The December 1976 Forfeiture Decision, in which the RO 
determined that the veteran had forfeited all rights, claims 
and benefits to which he might otherwise be entitled under 
laws administered by VA, is final.  38 U.S.C. § 4005(c) 
(1976); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1976).

2.  The December 1976 Forfeiture Decision, in which the RO 
determined that the veteran had forfeited all rights, claims 
and benefits to which he might otherwise be entitled under 
laws administered by VA, is not clearly and unmistakably 
erroneous.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 
3.105(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA are published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) and codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326 (2005).

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of the information and 
medical or lay evidence, not previously provided to the 
Secretary, which is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion 
of the evidence the claimant is to obtain and submit to VA 
and which portion VA will attempt to obtain on the claimant's 
behalf.

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the notification and assistance provisions of the VCAA.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  According 
to the Court, however, the VCAA is inapplicable to claims of 
CUE in prior RO decisions.  
See Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001) 
(holding that CUE claims are not conventional appeals, but 
rather are requests for revisions of previous decisions, and 
that provisions of the VCAA are not applicable to CUE motions 
filed with respect to prior Board decisions); Parker v. 
Principi, 15 Vet. App. 407, 412 (2002) (expanding the holding 
in Livesay to include claims of CUE in prior RO decisions).  

II.  Analysis of Claim

In a December 1976 Forfeiture Decision, the RO determined 
that the veteran had forfeited all rights, claims and 
benefits to which he might otherwise be entitled under laws 
administered by VA.  The RO based its decision on a finding 
that the veteran's sustained membership and service of 
approximately one year in the Japanese sponsored and 
controlled Bureau of Constabulary during the enemy occupation 
of the Philippines in 1943 and 1944 was of assistance to the 
Imperial Japanese Military Forces.  In a letter dated the 
same month, the RO notified the veteran of the Forfeiture 
Decision and of his appellate rights with regard to the 
decision.  The veteran did not, however, appeal it to the 
Board.  The December 1976 Forfeiture Decision is thus final.  
38 U.S.C. § 4005(c) (1976); 38 C.F.R. 
§§ 3.104, 19.118, 19.153 (1976).  The veteran now claims that 
the December 1976 Forfeiture Decision should be revised or 
reversed on the basis that it involves CUE.

Previous determinations that are final and binding will be 
accepted as correct in the absence of CUE.  38 C.F.R. § 
3.105(a) (2005).  As the RO's December 1976 Forfeiture 
Decision is final, it is subject to collateral attack under 
the theory of CUE. For the reasons that follow, however, the 
Board concludes that this decision does not involve CUE.

The Court has held that, for there to be a valid claim of 
CUE, either the correct facts, as they were known at the 
time, were not before the adjudicator or the statutory or 
regulatory provisions extant at that time were incorrectly 
applied.  In addition, the error must be "undebatable" and of 
the sort "which, had it not been made, would have manifestly 
changed the outcome at the time it was made."  A 
determination that there was CUE must be based on the record 
and law that existed at the time of the prior adjudication in 
question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) 
(quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) 
(en banc)).

A mere difference of opinion in the outcome of the 
adjudication or a disagreement as to how facts were weighed 
and evaluated does not provide a basis upon which to find 
that VA committed administrative error during the 
adjudication process.  See Luallen v. Brown, 8 Vet. App. 92 
(1995); Russell, 3 Vet. App. at 310; Damrel v. Brown, 6 Vet. 
App. 242 (1994).  The alleged error must be of fact or of 
law, and when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Thus, even where the premise of error is 
accepted, if it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be, 
ipso facto, CUE.  Fugo v. Brown, 6 Vet. App. 40, 43-44 
(1993), en banc review denied, 6 Vet. App. 162 (1994).

In this case, the veteran does not contend that the RO 
incorrectly applied the statutory and regulatory provisions 
in effect in December 1976.  Rather, he admits that at the 
time of the forfeiture, the RO applied Section 3504(a), Title 
38, United States Code, which was then in effect, to his 
claim.  According to that law, any person shown by evidence 
satisfactory to the Secretary to be guilty of mutiny, 
treason, sabotage, or rendering assistance to an enemy of the 
United States or of its allies shall forfeit all accrued and 
future gratuitous benefits under laws administered by VA.  38 
U.S.C.A. § 6104(a) (West 2002).

The veteran contends that the correct facts, as they were 
known at that time, were not before the RO in December 1976.  
When the RO rendered its decision, the claims file consisted, 
in pertinent part, of the veteran's service personnel 
records, a VA Form 21-4169, an Affidavit for Philippine Army 
Personnel, and a report of VA field examination conducted in 
September 1975, all of which the RO considered in determining 
that the veteran's service with the Japanese sponsored and 
controlled Bureau of Constabulary during the enemy occupation 
of the Philippines was of assistance to the enemy.  The 
veteran asserts that the factual record available to the RO 
in December 1976 was either incomplete or incorrect.  He 
admits that he served with the Bureau of Constabulary, but 
argues that he was compelled to do so as a POW, and as such, 
his service in this regard should not be considered assisting 
the enemy.  He also argues that, on a voluntary basis, he 
served as an officer with a guerilla unit, the 3rd Battalion, 
First Tarlac Regiment, ECLGA, before, during and after 
jumping parole with the Bureau of Constabulary.  He intimates 
that such information was not of record at the time of the 
December 1976 Forfeiture Decision.  

Information regarding the authority, powers, duties, and 
functions of the Bureau of the Constabulary, as contained in 
the official journals of the Japanese military administration 
and executive orders pursuant thereto, provide evidence of 
the organization and collaboration of the Bureau of 
Constabulary with the Japanese Imperial Forces.  However, 
membership in that organization subsequent to December 1941 
is evidence, but not conclusive proof, of assistance to the 
Japanese war effort.  See generally Macarubbo v. Gober, 10 
Vet. App. 388 (1997).  Rather, the circumstances of each 
individual case must be carefully analyzed to determine the 
nature and extent of a veteran's involvement with the Bureau 
of the Constabulary.  

In December 1976, the RO reviewed and carefully analyzed the 
facts of the veteran's case, specifically noted that, at some 
point in time, the veteran was a POW and that there was a 
lack of evidence of record establishing that the veteran had 
guerilla service, applied these facts to 38 U.S.C.A. § 
6104(a), and concluded that the veteran's membership in the 
Bureau of the Constabulary constituted assistance to the 
enemy.  By offering the previously noted arguments, the 
veteran is merely disagreeing with how the RO weighed the 
evidence available in December 1976, and as noted above, 
disagreement as to how facts were weighed and evaluated does 
not provide a basis upon which to find that the RO committed 
error.  See Luallen, 8 Vet. App. at 92.  

The veteran refers to Proclamation No. 740, issued in August 
1941 by the President of the Philippines, the Missing Persons 
Act, Public Law 301, a May 1946 letter to the Chief of Staff, 
Philippine Army from the United States Army Headquarters at 
APO 707, an opinion of the Judge Advocate General of the 
Philippine Army discussing questions posed in the May 1946 
letter, the oath of allegiance that a POW took as a condition 
of release or parole, a December 1944 letter to the Chief of 
Staff, Philippine Army, and various Philippine bills, or 
drafts thereof, Acts, military certifications, and a Supreme 
Court decision in support of a proposition that POWs like the 
veteran had no choice but to join the Bureau of Constabulary 
given their status in captivity, that such individuals should 
not lose entitlement to any rights or benefits as a result of 
such status, and that the Philippine government does not 
consider forced service with the Bureau of Constabulary 
tantamount to the rendering of assistance to an enemy of the 
United States.  While these items and the veteran's 
statements shed light on the alleged reason for which the 
veteran served in the Bureau of Constabulary and the way in 
which the Philippine government now views such service, they 
do not change the facts that were available to the RO in 
December 1976.  They do not refute that the veteran served 
with the Bureau of Constabulary, which the RO determined 
constituted assistance to the enemy.  

In summary, the Board finds that, the correct facts, as they 
were known at that time, were before the RO in December 1976, 
and at that time, the RO correctly applied the statutory and 
regulatory provisions then in effect.  Based on these 
findings, the Board concludes that the December 1976 
Forfeiture Decision, in which the RO determined that the 
veteran had forfeited all rights, claims and benefits to 
which he might otherwise be entitled under laws administered 
by VA, is not clearly and unmistakably erroneous.  The 
veteran's claim for revision or reversal of that decision 
must therefore be denied.


ORDER

CUE not having been shown, the claim for revision or reversal 
of a December 29, 1976 Forfeiture Decision, in which the 
veteran was declared to have forfeited all rights, claims and 
benefits to which he might otherwise be entitled under VA 
laws, is denied.  



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


